DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 12, and 14-18 are allowed.
In regards to the prior art of record, claim 1 differs from the prior art of record Gestner, Herrmann, Umenzawa either singularly or in combination because they fail to anticipate or render obvious “wherein the first ultrasonic transducer and the second ultrasonic transducer are positioned such that a specific part pulse is isolated in time in a received signal of-the a respective receiving ultrasonic transducer, with the specific part pulse corresponding to one of a direct sound, a reflected sound, an axially broken fluid sound, and an azimuthally broken fluid sound,” and “and wherein the first ultrasonic-transducers transducer and the second ultrasonic transducer are arranged on opposite sides along a secant line extending across a path within-the confines of the line wall at a secant angle of at least 17° and at most 43°, with the secant angle being an angle measured in a cross-section of the line of-the said at least one measurement path projected onto the cross-section with respect to a diameter of the line extending through the first ultrasonic transducer and thereby providing the isolation in time of the specific part pulse so as to isolate the specific part pulse as a part pulse of interest in the received signal.” in combination with all other limitations in the claim as claimed and defined by the applicant. 
Claim 17 differs from the prior art of record Gestner, Herrmann, Umenzawa either singularly or in combination because they fail to anticipate or render obvious “wherein the first ultrasonic transducer and the second ultrasonic transducer are arranged on opposite sides along a secant line extending across a path within the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Corum; US 20130043867 A1, SIDEBAND PROCESSING FOR MAGNETIC RESONANCE; Kishiro; US 20070220995 A1, Ultrasonic Flowmeter and Ultrasonic Flow Rate Measurement Method; Cotton; US 20070169536 A1, Flowmeter/prover system and method; Gomm; US 6487916 B1, Ultrasonic flow metering system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/Examiner, Art Unit 2865  


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
10/8/2021